11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Nathan Lee Anders,                            * From the 142nd District Court
                                                Of Midland County, Texas
                                                Trial Court No. CR30351.

Vs. No. 11-15-00254-CR                        * November 12, 2015

The State of Texas,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed.